DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde; Shraddha et al. US PGPUB 20160261501 A1, incorporating Kompella; Kireeti US Patent 8125926 B1,  in view of BHATTACHARYA; Somen et al. US PGPUB 20150195178 A1
Regarding claim 1. Hegde teaches A first router in a first autonomous system (AS), the first router comprising: a processor (¶0009, processor)configured to: 

generate a link state message comprising the broadcast link information; ([0078] “CE router 252B may set the metric to link 262B to a maximum metric….  before CE router 252B stops sending network traffic using link 262B, CE router 252B may send link-state messages to other routers in the same IGP domain, such as CE router 252A, 252C, and 252D. The link-state messages may include link-overload information as described”) and 
a transmitter coupled to the processor (Fig. 41, physical network interfaces)  and configured to transmit the link state message (Fig. 4, 160, see [0078])  to a third router (Fig. 6, CE 252C, 252D), 
Hedge [0042] teaches “Example details of MAC learning by a router within a VPLS domain are further described in U.S. patent application Ser. No. 12/246,810, "INTER-AUTONOMOUS SYSTEM (AS) VIRTUAL PRIVATE LOCAL AREA NETWORK SERVICE (VPLS)," filed on Oct. 7, 2008, the entire contents of which are incorporated herein by reference.”  Application 12/246,810 is published as Kompella; Kireeti US Patent 8125926 B1.
Hedge incorporating Kompella also teaches 
second router in a second AS (Kompella, Fig. 1 CE 16A in AS 12)
wherein the third router is in the first AS and is adjacent to the first router. (Fig. 1, CE 8B and 8A in AS 4). 
Hedge does not teach 
determine whether traffic engineering (TE) has been disabled on the broadcast link or whether the broadcast link is down, and withdraw the link state message in the first AS when the TE is disabled on the broadcast link or whether the broadcast link is down;
However, Bhattachary teaches 
Ibid. it will re-advertise it's updated DREM capability in a new OSPF RI LSA or IS-IS RI LSP) when the TE is disabled on the broadcast link ([0367] if the DREM capability configuration of the TE node changes, i.e. capability is disabled or enabled via CLI) or whether the broadcast link is down; 
in order to optimize the consumption of bandwidth and memory resources within the overlay network. ([0203])
Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the device in Hedge with the technique of traffic engineering in Bhattachary in order to optimize the consumption of bandwidth and memory resources within the overlay network.

Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the device in Hedge with the technique of traffic engineering in Bhattachary in order to improve performance and reliability of virtual LAN.  


Regarding claim 4. Hedge and Bhattachary teaches The first router of claim 1, and Hedge teaches 


Regarding claim 5. Hedge and Bhattachary teaches The first router of claim 1, and Hedge teaches 
wherein the link state message is an Open Shortest Path First (OSPF) link state advertisement (LSA). (¶0051, In the case CE router 18A runs OSPF as IGP 75, RE 43 may include a link-overload TLV in the link state message that defines a set of fields with information that define a type, a length, and a remote IP address.)

Regarding claim 8. Hedge and Bhattachary teaches The first router of claim 6, but Hedge does not teach wherein when TE parameters for the broadcast link have changed: the processor is further configured to generate a new link state message; and the transmitter is further configured to transmit the new link state message to the third router. 
However, Bhattachary teaches 
wherein when TE parameters for the broadcast link have changed: the processor is further configured to generate a new link state message; and the transmitter is further configured to transmit the new link state message to the third router. (¶0367, Subsequently if the DREM capability configuration of the TE node changes, i.e. capability is disabled or enabled via CLI, then it will re-advertise it's updated DREM capability in a new OSPF RI LSA) in order to optimize the consumption of bandwidth and memory resources within the overlay network. ([0203])
Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed 

Regarding claim 9. Hedge teaches A method implemented in a first router in a first autonomous system (AS), the method comprising: 
obtaining information (Fig. 4, 154 to 158) about a broadcast link (Fig. 6, broadcast network 262B, [0077] In FIG. 6, enterprise network 250A may be multi-homed to broadcast network 264 with a broadcast link 262B.) connecting the first router (CE, 252A, B, C, D) to a second router in a second AS (Id.), and 
generating a link state message comprising the broadcast link information; (Fig. 4, 160) and 
transmitting the link state message (Fig. 4, 160)  to a third router, wherein the third router is in the first AS and is adjacent to the first router. (¶0078, CE router 252B may send link-state messages to other routers in the same IGP domain, such as CE router 252A, 252C, and 252D).
But it does not teach 
determine whether traffic engineering (TE) has been enabled on the broadcast link, and 
transmitting the link state message to a third router that is in the first AS when the TE is enabled on the broadcast link. 
However, Bhattacharya teaches
determine whether traffic engineering (TE) has been enabled on the broadcast link, ([0367], if the DREM capability configuration of the TE node changes, i.e. capability is disabled or enabled via CLI,) and 

in order to optimize the consumption of bandwidth and memory resources within the overlay network. ([0203])
Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the device in Hedge with the technique of traffic engineering in Bhattachary in order to optimize the consumption of bandwidth and memory resources within the overlay network.

Regarding claim 12. Hegde and Bhattachary teaches he method of claim 9, and Hedge teaches 
wherein the link state message is an Intermediate System to Intermediate System (IS-IS) link state protocol data unit (LSP). (¶0051, RE 43 may define or set one or more new link overload bits within a TLV of an IS-IS link state message).

Regarding claim 13. Hegde and Bhattachary teaches The method of claim 9, and Hegde teaches 
wherein the link state message is an Open Shortest Path First (OSPF) link state advertisement (LSA). (¶0051, In the case CE router 18A runs OSPF as IGP 75, RE 43 may include a link-overload TLV in the link state message that defines a set of fields with information that define a type, a length, and a remote IP address.)

Regarding claim 14. Hegde and Bhattachary teaches The method of claim 9, and Hegde teaches  further comprising further transmitting the link state message to the third router when traffic 

Regarding claim 15. Hegde and Bhattachary teaches The method of claim 14, but Hedge does not teach 
further comprising flushing the link state message in the first AS when TE is disabled on the broadcast link. 
However, Bhattachary teaches 
flushing the link state message in the first AS when TE is disabled on the broadcast link.  (¶0367) in order to optimize the consumption of bandwidth and memory resources within the overlay network. ([0203])
Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the device in Hedge with the technique of traffic engineering in Bhattachary in order to optimize the consumption of bandwidth and memory resources within the overlay network.

Claims 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and BHATTACHARYA as applied to claim 14 above, and further in view of Mirtorabi; Sina et al. US PGPUB 20080205401 A1


	However, Mirtorabi teaches 
generating a new link state message; (Fig. 4, 430-434) and transmitting the new link state message to the third router. (Fig. 4, 434) 
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Regarding claim 24. Hedge and BHATTACHARYA teaches The first router of claim 1, and MIrtorbi teaches wherein an AS is a group of routers that appears to other ASes to have a single, coherent interior routing plan and presents a consistent picture of what networks are reachable through the AS. (Fig. 1, 102 IPV6 and 104 IPV4 subnetwork)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Regarding claim 25. Hedge and BHATTACHARYA teaches The method of claim 9, and MIrtorbi teaches wherein an AS is a group of routers that appears to other ASes to have a single, coherent 
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Claims 17, 19, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Mitorabi, in view of Yong; Lucy et al. US PGPUB 20150055652 A1.
Regarding claim 17. Hedge teaches A method comprising: 
receiving a first link state message from a first router; (Fig. 4, 154 to 158) 
receiving a second link state message from a second router; (Fiig. 4, 160) 
but it does not teach 
receiving a third link state message from a third router; and 
determining which of the first router, the second router, and the third router are autonomous system border routers (ASBRs) connected to a broadcast link based on information in the first link state message, the second link state message, and the third link state message. 
wherein the information comprises at least one of an Internet Protocol (IP) address field indicating a local IP address of a connection to the broadcast link, a mask length field indicating a length of an IP address mask, or a local AS number field indicating an AS number. 
However, Mirtorabi teaches
receiving a third link state message from a third router; (¶0057, sending it in a link-state advertisement of segment scope) and 

in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.
Hedge and Mirtorabi does not teach 
wherein the information comprises at least one of an Internet Protocol (IP) address field indicating a local IP address of a connection to the broadcast link, a mask length field indicating a length of an IP address mask, or a local AS number field indicating an AS number. 
However, Yong teaches
an Internet Protocol (IP) address field indicating a local IP address of a connection to the broadcast link; and a mask length field indicating a length of an IP address mask.  (¶0040) in order to improve scalability of network management messaging (¶0004).
Hedge and Yong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the router in Hedge with the technique of sub-TLV in Yong in order to in order to improve scalability of network management messaging.

Regarding claim 19. Hegde and Mirtorabi and Yong teaches The method of claim 17, and Hedge teaches 


Regarding claim 20. Hegde and Mirtorabi and Yong teaches The method of claim 17, and Hegde teaches 
further comprising: designating a designated router (DR) and a backup DR (BDR) from among the first router, the second router, and the third router; creating a pseudo node system using the first router, the second router, and the third router, wherein the pseudo node system comprises a pseudo node; and computing a routing path using the pseudo node.(¶0051) 
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Regarding claim 22. Hegde and Mirtorbi and Yong teaches The method of claim 17, and Mirtorbi teaches wherein an ASBR is a router at a border of an autonomous system (AS). (¶0030)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.


wherein an AS is a group of routers that appears to other ASes to have a single, coherent interior routing plan and presents a consistent picture of what networks are reachable through the AS. (Fig. 1, 102 IPV6 and 104 IPV4 subnetwork)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

	Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Mirtorabi and Yong as applied to claim 17 above, and further in view of Xia; Hongmiao et al. US PGPUB 20090274159 A1. 
Regarding claim 21. Hegde, Mirtorabi and Yong teaches Andrew The method of claim 17, but it does not teach wherein the super node is a path computation element (PCE).
However, Xia teaches the super node is a path computation element (PCE). (¶0004) in order to improve extensibility and security of a large network including a plurality of Autonomous Systems (Id.)
Hegde and Xia are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the large network. 
Allowable Subject Matter
s 2 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/Mehmood B. Khan/Primary Examiner, Art Unit 2468